Citation Nr: 1035512	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  01-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected carpal tunnel syndrome (CTS) of the 
right upper extremity.

2.  Entitlement to an initial compensable rating prior to May 20, 
2009 and an initial rating in excess of 30 percent from May 20, 
2009 for the service-connected posttraumatic stress disorder 
(PTSD).




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active duty from July 1977 to April 1993.  He 
served on active duty in Southwest Asia during the Persian Gulf 
War.  The Veteran was awarded the Combat Action Ribbon.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the RO.

The Board notes that the Veteran filed a claim for CTS of the 
right hand in November 1994.  In January 1995, a Hearing 
Officer's Decision granted service for CTS of the right hand, 
secondary to the service-connected fracture deformity of the 
right radial head and assigned a 10 percent rating, effective on 
April 22, 1993.  

The Veteran filed a Notice of Disagreement (NOD) in July 1995, 
but then recanted his disagreement at a personal hearing.  (See 
October 1996 Personal Hearing transcript p. 8).  As the claim 
before the Board involves a request for an increased rating, the 
Board has characterized the issue in light of the distinction 
noted in Francisco v. Brown, 7 Vet. App. 55 (1994).  

In June 2005, the Board remanded this matter to the RO for 
additional development of the record.

In October 2009, the Board remanded the claim for increase for 
further development to include obtaining a VA examination.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The RO should obtain and associate with the claims folder all 
outstanding VA medical records and pertinent private records.  
Specifically, the November 2009 VA examiner referred to a VA 
neurological examination that was conducted in July 2007.  

A report referable to this examination has not been associated 
with the record for review by the Board.       

On remand, the RO should associate copies of the July 24, 2007 VA 
examination report and all treatment records since February 2002 
with the claims file.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

By a June 2009 rating action, the RO granted service connection 
for PTSD (originally claimed as a mental disorder); initial 
noncompensable and 30 percent evaluations were assigned, 
effective on August 11, 1999 and May 20, 2009, respectively.  The 
Veteran filed a NOD in November 2009 as to the initial ratings 
assigned for the service-connected PTSD.  

Given that the November 2009 NOD appears not to have been 
addressed to date, the RO must ensure that a Statement of the 
Case that addresses the issue of an initial compensable rating 
prior to May 20, 2009 and an initial rating in excess of 30 
percent thereafter for the service-connected PTSD has been 
furnished to the Veteran.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to obtain copies of all records of VA 
medical treatment, to include a copy of the 
July 2007 VA neurological examination 
report, rendered the Veteran for his 
service-connected CTS of the right upper 
extremity that are not currently associated 
with the claims file.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, the RO should schedule the 
Veteran for a VA examination by a 
neurologist to determine the severity of 
the service-connected CTS of the right 
upper extremity.  The claims files must be 
made available to the examiner for review 
in connection with the examination.  

The purpose of this examination is to 
ascertain the current nature and extent of 
the Veteran's CTS of the right upper 
extremity, to identify all nerves affected 
by this disability and to identify the 
degree of any functional impairment caused 
by it.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnoses. 
 
38 C.F.R. § 4.124a includes the criteria 
applicable to rating the CTS of the right 
upper extremity.  These Diagnostic Codes 
distinguish the type of paralysis into two 
parts--complete and incomplete paralysis.  
Under incomplete paralysis, the type of 
paralysis is further broken down into three 
categories: severe, moderate, and mild.  

With these categories in mind, the examiner 
should classify the Veteran's impairment(s) 
from the CTS of the right upper extremity, 
distinguishing among the categories and 
identifying each nerve or group of nerves 
affected. 
 
If the examiner uses results obtained from 
an electromyography and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in terms 
meaningful to a layperson, the base line 
results versus those obtained from the 
Veteran.  The examiner is asked to explain 
the meaning of any abnormal results that 
are obtained.  

The examiner is also asked to explain how 
any abnormal figure classifies the Veteran 
as having mild, moderate, or severe 
incomplete paralysis or complete paralysis 
with respect to each affected nerve. 
 
Also, the examiner is requested to explain 
whether the Veteran's CTS of the right 
upper extremity affects the motor and/or 
sensory nerves, and which nerves it 
affects.  The examiner should explain why 
those results show mild, moderate, severe 
incomplete paralysis or complete paralysis.  

The examiner is further requested to 
explain in detail what limitation of motion 
and function is caused by the CTS of the 
right upper extremity.  The examiner must 
additionally specifically explain which 
nerves of the right upper extremity are 
affected. 
 
The neurologist is requested to report 
whether the Veteran suffers from any tics, 
pain, numbness, wrist drop, and muscle 
weakness and/or atrophy as well as to 
record the Veteran's ranges of motion for 
each right upper extremity joint found to 
be affected by the carpal tunnel syndrome 
of the right upper extremity (i.e., 
shoulders, wrists, knees, etc.), with each 
of the normal ranges of motion indicated in 
degrees.  Handgrip of the right (major) arm 
should also be detailed. 

3.  Then, the RO take all indicated action 
to include issuing an SOC in order to 
address the NOD entered by the Veteran 
referable to issue of an initial 
compensable rating prior to May 20, 2009 
and an initial rating in excess of 30 
percent thereafter for the service-
connected PTSD.  The RO should take further 
required steps only if the Veteran timely 
files a Substantive Appeal, in accordance 
with 38 U.S.C.A. § 7105(d).

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for increase in light of 
all the evidence of record.  If any 
benefits sought on appeal remain denied, 
the Veteran should be provided with a fully 
responsive Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


